Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 08/18/2021. Claims 1, 8, 11, 12 have been amended. Claims 2, 9, 10 have been cancelled. Claim 13 have been added. Claims 1, 3-8, 11-13 are presented for examination. Claims 1, 8 are independent claims.

Response to Arguments 
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive.
Applicant alleges Chen does not teach the amendment “assign priorities based on cause values including one or more cause values which indicate why the call origination on the networks assigned the lower priority are unsuccessful”. The examiner respectfully disagrees. Chen par 0042 discusses a cell of a RAT through which an unsuccessful call is performed is added to the low priority list. A unsuccessful call can be an unsuccessful IMS originating call (steps 812 no branch). Par 0069, 0076 discusses the failure cause is forbidden PLMN. Thus Chen teaches “assign priorities based on cause values including one or more cause values which indicate why the call origination on the networks assigned the lower priority are unsuccessful”.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “assigning the priorities for the plurality of networks, the controller is configured to: assign a lower priority to networks on which the call origination is unsuccessful than networks on which the call origination is successful, and for the networks assigned the lower priority, further assign priorities based on cause values including one or more cause values which indicate why the call origination on the networks assigned the lower priority are unsuccessful and one or more cause values which indicate why the location registration on the networks assigned the lower priority are unsuccessful”. 

Using the example codes in fig 4 of the application, the possible permutations of the location registration result and call origination results are: (OK, OK), (OK, Reject A), (Reject B, OK), (Reject B, Reject A), (Reject C, OK), (Reject C, Reject A). Based on the claim, the priority of the possible permutations are shown below in descending order, higher priority at the top
(OK, OK)		-----	this priority is equivalent to priority 1 in table 4
(Reject B, OK)	
(Reject C, OK)	
(OK, Reject A)	-----	this priority is equivalent to priority 2 in table 4
(Reject B, Reject A)	
(Reject C, Reject A)	
Neither the written description nor drawings – table 4 – explicit disclose (Reject B, OK) and (Reject C, OK) having a higher priority than (OK, Reject A). The (Reject B, OK) and (Reject C, OK) being at higher priority than (OK, Reject A) is the new matter.
Claim 8 recites similar subject matter and rejected for the same reason. Dependent claims 3-7, 11-13 are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2016/0212603 A1) in view of Li et al (US 2019/0246443 A1).

Consider claims 1, 8
Chen teaches a method and a radio communication device installed on a vehicle comprising: a radio communicator configured to perform a radio communication with a plurality of networks (Chen fig 3 communications apparatus); a controller configured to perform location registration (Chen attach procedure {location registration} [fig 3 step 3 par 0044-0045]) and a call origination (Chen PDN connectivity and IMS registration {call origination} [fig 3 steps 4-6 par 0045-0046, 0053] of a call attempt) to Public Safety Answering Point (PSAP) (Chen fig 3 PSAP) via each of the plurality of networks (Chen par 0047-0049 performs attach procedure {location registration} to a PLMN. PLMN may be a visited PLMN, home PLMN, etc .. {plurality of networks}); and a storage configured to receive location registration results for each of the plurality of networks (Chen fig 3 device memory to store the result of the attach procedure {location registration} [fig 3 step 3 par 0044-0045]), wherein the controller is configured to: for the plurality of networks, assign priorities based on the location registration results and call origination results (Chen fig 3, par 0042, 0055-0056 a call attempt failure is a result of a failed attach procedure {location registration} or a failed PDN connectivity procedure or a failed IMS registration {call origination}. A call attempt success is a result of a successful attach procedure {location registration} and a successful PDN connectivity procedure and a successful IMS registration {call origination}. Chen par 0042, 0054, 0060 a high priority is assigned to the network of a successful call attempt and a low priority is assigned to the network of a failed call attempt; hence assign priorities based on location registration results and call origination results); select a network from the plurality of networks according to the assigned priorities (Chen fig 6 step 602 par 0059-0060 select a cell of a higher priority network - “determine a cell according to a low priority list”, “a cell with its PLMN ID, TA code (TAC), cell ID and CSG ID not in the low priority list is given the highest precedence …”); performing location registration at a time of emergency call origination by using the selected network (Chen fig 6 step 604 performs the attach procedure {location registration} on the selected network), wherein when assigning the priorities for the plurality of networks, the controller is configured to: assign a lower priority to networks on which the call origination is unsuccessful than networks on which the call origination is successful (Chen par 0042 add the network through which a previous emergency call attempt was rejected to the low priority list), and for the networks assigned the lower priority, further assign priorities based on a cause values including one or more cause values which indicate why the location registration on the networks assigned the lower priority are unsuccessful (Chen par 0061 assigning a priority level to unsuccessful registration according to cause code).
However, Chen does not specifically teach a storage for storing call origination results and a cause values including one or more cause values which indicate why the call origination on the cell assigned the lower priority are unsuccessful. Li discloses storage for storing call origination results (Li par 0031 call failure cause value list) and for the networks assigned the lower priority, further assign priorities based on a cause values including one or more cause values which indicate why the call origination on the cell assigned the lower priority are unsuccessful (Li par 0030 terminal initiates a call. Par 0031, 0059 obtains the cause value of the failed call. Par 0031, 0042, 0060 retry on a cell having a cause value matching the first cause value list indicating that redialing can be performed. Par 0054, 0062 a cell may be barred from selecting as the serving cell when the cause value matching the second cause value list indicating that the call will be unsuccessful. The cell having cause value indicating redialing can be performed has higher priority than the cell barred from selecting as the serving cell). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Chen with Li by adding in the device a storage for call result and the method of prioritizing a cell that can be retried over a barred cell based on call failure cause values as taught by Li where the cell is replaced by the PLMN of Chen. The motivation to combine Chen and Li is to increase the call connection success rate as discussed by Li [par 0030]. 

Consider claim 11
Chen in view of Li teaches the radio communication device according to claim 1, wherein, when further assigning priorities for the networks assigned lower priority, the controller is configured to assign a lower priority a network on which the location registration result is unsuccessful (Chen par 0061 assigning a priority level to unsuccessful registration with reject cause relating to TAC) and the cause value indicates that there is possibility for succeeding the location registration when moving (Chen par 0049 reject cause 15 related to TAC, registration can succeed if move to another TA), than a network on which the location registration result is successful and the call origination result is unsuccessful (Chen fig 3 par 0044-0046 when attach procedure {location registration} is successful, then perform IMS registration {call origination}. Par 0056 call attempt failed due to IMS registration failed. Zhang par 0073 successful registration is given higher priority level than unsuccessful registration. It would be obvious to combine Zhang with Chen by adding the method of assigning lower priority to a network with unsuccessful registration than a network with successful registration. The motivation to combine Chen and Zhang is to increasing efficiency by promoting networks for selection that UE have had success).

Consider claim 12
Chen in view of Li teaches the radio communication device according to claim 1, wherein, when further assigning priorities for the networks assigned lower priority, the controller is further configured to assign a lower priority to a network on which the location registration result is unsuccessful (Chen par 0061 assigning a priority level to unsuccessful registration with reject cause relating to CSG ID) and the cause value indicates that there is lower possibility for succeeding the location registration (When the UE is not a member of the CSG, the UE will never register successful) than a network on which the location registration result is unsuccessful (Chen par 0061 assigning a priority level to unsuccessful registration with reject cause relating to TAC) and the cause value indicates that there is possibility for succeeding the location registration when moving (Chen par 0049 reject cause 15 related to TAC, registration can succeed if move to another TA. Chen par 0061 priority level of unsuccessful registration with reject cause relating to TAC is given higher priority level than unsuccessful registration with reject cause relating to CSG ID).

Consider claim 13
(Li par 0042 call failure cause value #63), indicates at least one of congestion, network error and service option temporarily unavailable (Li par 0042 table 1 cause value #63 indicating service or option not available. The motivation to combine Chen and Li is to increase the call connection success rate as discussed by Li [par 0030]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2016/0212603 A1) in view of Li et al (US 2019/0246443 A1) as applied to claim 1, further in view of Cui et al (US 9,998,983 B2).

Consider claim 3
Chen in view of Li teaches the radio communication device according to claim 1. 
However, Chen in view of Li does not specifically teach determine a movement status of the radio communication device, and substitute the priority level according to the movement status. Cui discloses determine a movement status of the radio communication device (Cui c.8 l.52 – c.9 l.15 mobility status of mobile device), and substitute the priority level according to the movement status (Cui c.8 l.63 – c.9 l.2, l.26-30 even if a rule gives priority to Wi-Fi network, forgo {substitute the priority} connecting to Wi-Fi network when the mobile device is moving too). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2016/0212603 A1) in view of Li et al (US 2019/0246443 A1) as applied to claim 1, further in view of Zhang et al (US 2015/0351021 A1).

Consider claim 6
Chen in view of Li teaches the radio communication device according to claim 1. 
However, Chen in view of Li does not specifically teach select a network having a strongest strength of reception. Zhang discloses when there is a plurality of selected networks, the controller is configured to select a network having a strongest strength of reception (Zhang par 0118 selecting a PLMN cell with highest signal strength) from a closest base station on the network (the closest PLMN cell is a cell whose signal can be detected by the UE). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Chen in view of Li with Zhang by adding the method of selecting a network with the strongest signal strength as taught by Zhang. The motivation to combine Chen in view of Li and Zhang is to improve the connection quality by connecting to the network with the strongest signal strength. 

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2016/0212603 A1) in view of Li et al (US 2019/0246443 A1) as applied to claim 1, further in view of Ormson et al (GB 2,395,621 A).

Consider claim 4
Chen in view of Li teaches the radio communication device according to claim 1. 
However, Chen in view of Li does not specifically teach prohibit selection of a network depending on prior location registration results for the network. Ormson discloses prohibit selection of a network depending on prior location registration results for the network (Ormson p.6 par 5 – p.7 par 1 on rejection from network, remove cells of prohibited network from list of ranked cells used for cell selection so the network cannot be selected). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Chen in view of Li with Ormson by adding the method of prohibiting selection of a network that had been prohibited as taught by Ormson. The motivation to combine Chen in view of Li and Ormson is to enable faster successful cell selection and saves device power. 

Consider claim 5
Chen in view of Li in view of Ormson teaches the radio communication device according to claim 4, wherein the controller is configured to provide a predetermined period for prohibiting the selection of the network, and cancel the prohibition when the predetermined period has elapsed (Chen par 0089 periodically {predetermined period} erase a record of the PLMN ID of a cell from the low priority list. When erased, the prohibition is cancelled). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2016/0212603 A1) in view of Li et al (US 2019/0246443 A1) as applied to claim 1, further in view of Krueger et al (US 2015/0134193 A1).

Consider claim 7
Chen in view of Li teaches the radio communication device according to claim 1. 
However, Chen in view of Li does not specifically teach the radio communication device is installed in a vehicle. Krueger discloses a mobile device installed in the vehicle (Kruger par 0045 mobile radio device permanently installed in the vehicle). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Chen in view of Li with Kruger by installing the mobile radio device in a vehicle as taught by Kruger. The motivation to combine Chen in view of Li and Kruger is to make it efficient to perform vehicle service call. 

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        



/Srilakshmi K Kumar/SPE, Art Unit 2647